      Case 5:16-cr-00264-DNH Document 259 Filed 01/07/21 Page 1 of 24




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-----------------------------------

UNITED STATES OF AMERICA,

             -v-                                       5:16-CR-264

CHRISTOPHER M. SWARTZ,

                           Defendant.

-----------------------------------

APPEARANCES:                                           OF COUNSEL:

HON. ANTOINETTE T. BACON                               TAMARA THOMSON, ESQ.
Acting United States Attorney for the                  Ass't United States Attorney
   Northern District of New York
100 South Clinton Street, P.O. Box 7198                CLIFFORD R.R. KRIEGER, ESQ.
Syracuse, NY 13261                                     Special Ass't United States Attorney

UNITED STATES DEPARTMENT                               JOHN N. KANE, JR., ESQ.
   OF JUSTICE - TAX DIVISION
Northern Criminal Enforcement Section
601 D Street NW, Room 7122
Washington, DC 20530

AKERMAN LLP                                            SCOTT M. KESSLER, ESQ.
Attorneys for Claimant Orienta
666 Fifth Avenue, 20th Floor
New York, NY 10103

DAVID N. HURD
United States District Judge

                           MEMORANDUM–DECISION & ORDER

I. INTRODUCTION

      This is the epilogue to the Government's prosecution of Christopher Swartz, a

fraudster and tax cheat who leveraged his control over a franchised chain of sandwich shops

and a host of related business entities to rip off unsuspecting investors and evade his
      Case 5:16-cr-00264-DNH Document 259 Filed 01/07/21 Page 2 of 24




obligations to the IRS. When the law finally caught up with Swartz, he pleaded guilty to a

two-count information that charged him with wire fraud in violation of 18 U.S.C. § 1343 and

tax evasion in violation of 26 U.S.C. § 7201. Dkt. Nos. 1-3.

       As part of his plea agreement, Swartz consented to the entry of an order under 18

U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c) directing the forfeiture of "any and all

interests" he held in the Jreck Subs franchise, including the franchise rights, trademarks, and

other brand-related intellectual property ("Jreck Subs" or the "Asset"). The Court entered a

preliminary order of forfeiture to that effect on September 23, 2016. 1 Dkt. No. 9.

       On July 12, 2017, the Court sentenced Swartz to 150 months' imprisonment and

ordered him to pay restitution of $21,041,249 to his wire fraud victims and $4,619,340 to

the IRS. Dkt. No. 51. Swartz's sentence was affirmed on direct appeal, United States v.

Swartz, 758 F. App'x 108 (2d Cir. 2018) (summary order), and his later-filed motion for

collateral relief under 28 U.S.C. § 2255 was denied as meritless, Dkt. No. 252.

       Unfortunately, though, putting Swartz away for his crimes did not put an end to legal

proceedings over the ownership and control of Jreck Subs. Although Swartz might have

taken himself out of the running as part of his plea agreement, four other claimants filed

petitions under 21 U.S.C. § 853(n) in which they asserted a legal interest in some or all of the

Asset: (1) Edward St. Onge and Orienta Investors, LLC ("Orienta"), (2) Change Capital

Partners Fund I, LLC, (3) the Swartz Family Trust, and (4) Continental Trust Corporation

Limited.




           1
           An amended preliminary order of forfeiture entered after sentencing added a money judgment for
  $12,535,400. Dkt. No. 66.

                                                   -2-
      Case 5:16-cr-00264-DNH Document 259 Filed 01/07/21 Page 3 of 24




       On September 26 and December 20, 2017, the Government moved under Federal

Rule of Criminal Procedure ("Criminal Rule") 32.2(c)(1)(A) to dismiss the § 853(n) petitions

filed by all four claimants. Dkt. Nos. 85, 106, 176, 177. The Swartz Family Trust and Orienta

opposed dismissal, Dkt. Nos. 89, 112, and in reply the Government withdrew its motion to

dismiss Orienta's petition, Dkt. No. 117, but not its motion to dismiss the other three

petitions, Dkt. No. 159. The Court received full briefing on these motions and took them on

submission of the papers.

       On May 9, 2018, while the Government's motions to dismiss remained sub judice,

Orienta and the Government filed an additional pair of motions. Orienta, for its part,

requested injunctive relief related to the Jreck Subs franchise, which had continued operating

in receivership under the supervision of the U.S. Marshals Service. Dkt. No. 119. The

Government, on the other hand, sought judicial approval under Criminal Rule 32.2(b)(7) to

conduct an interlocutory sale of the Asset; i.e., to sell Jreck Subs at auction even though the

third-party claims asserted by the § 853(n) petitioners were still pending. Dkt. No. 120. Oral

argument was heard on these two motions on June 1, 2018.

       On August 9, 2019, the Court denied Orienta's motion for preliminary relief, granted

the Government's motion to dismiss the § 853(n) petitions filed by the other three claimants,

and approved the Government's sale request. United States v. Swartz, 391 F. Supp. 3d 199,

216 (N.D.N.Y. 2019). After repeated interventions by this Court and an emergency trip to the

Second Circuit, the Government successfully auctioned off the Asset at the tail end of the

2019 calendar year. See, e.g., Dkt. Nos. 205, 207, 210, 215, 217, 219, 226-29.

       That left Orienta as the only third-party claimant. The Government initially sought and

received an order from this Court under Criminal Rule 32.2(c)(1)(B) that permitted the parties

                                              -3-
      Case 5:16-cr-00264-DNH Document 259 Filed 01/07/21 Page 4 of 24




to conduct discovery into Orienta's alleged interest in the Asset, which if successful would

have been satisfied by proceeds from the sale.2 Dkt. No. 216. However, on July 22, 2020,

the Government renewed its motion to dismiss Orienta's § 853(n) petition and sought to stay

discovery until the motion could be decided. Dkt. No. 248. The Court stayed discovery and

directed Orienta to file a response. Dkt. No. 251. The motion has now been fully briefed and

will be considered on the basis of the submissions without oral argument.

II. BACKGROUND

       The complete story of how and when the Asset became entangled in Swartz's criminal

scheme is available in the August 9 MDO. Swartz, 391 F. Supp. 3d at 204-09. The reader's

familiarity with that source of background material will be assumed for the purpose of

deciding the Government's renewed motion to dismiss Orienta's petition. However, an

abridged version of the story is also included below because ownership of the Asset is of

central importance to the parties' dispute. 3

       The franchise traces its roots to the summer of 1967, when three schoolteachers

looking to supplement their income purchased a decommissioned school bus. They set up

shop at the entrance to the local U.S. Army base, where they sold submarine sandwiches to

the soldiers stationed there. It turned out to be a g ood business model, and the next summer

the three original founders invited two more friends to join the burgeoning enterprise.



          2
           The Order approving the terms of interlocutory sale of the Asset instructed that "[a]ny and all claims
  and defenses applicable to, arising from, or secured by, the Asset shall, after the sale, be applied to and
  payable solely from the substitute res, including any and all claims from Orienta." Dkt. No. 203.
          3
              The background was taken from a review of the entire record. Notably, however, the specific
  factual allegations made in Orienta's operative petition will be assumed true for the purpose of resolving the
  Government's motion to dismiss. See, e.g., United States v. Egan, 811 F. Supp. 2d 829, 832-33 (S.D.N.Y.
  2011).

                                                      -4-
      Case 5:16-cr-00264-DNH Document 259 Filed 01/07/21 Page 5 of 24




      The franchise assumed the corporate form in 1968, taking its legal title from the first

letter of each founder's given name—Jerry Haley, Robert Martin, Ellis Martin, Charles

Lehman, and Keith Waltz. The group headquartered Jreck Subs in Watertown, New York,

and began growing the business into a series of brick-and-mortar stores across Central and

Northern New York.

      In 1972, Swartz's father Thomas, then a practicing Watertown attorney, joined the

corporation. Thomas initially purchased a minority interest in Jreck Subs from the widow of

one of its founders in the early 1980s, but in 1991 he obtained a controlling interest by buying

out the surviving founders. Thomas financed a substantial part of the buyout using

promissory notes, issuing separate $365,000 notes to each of the four remaining

members. Thomas never repaid those notes.

      On January 4, 1996, a federal grand jury sitting in the Northern District of New York

returned a four-count indictment against Thomas and Harry S. Pack ("Pack"), another lawyer

and the former president of Jefferson National Bank in Watertown, New York. See United

States v. Pack, 1996 WL 760178 (N.D.N.Y. Dec. 27, 1996) (Pooler, J.). Among other things,

the federal indictment accused Thomas of giving Pack kickbacks in exchange for funneling

the bank's legal business to Thomas's law firm, and alleged that Pack routinely influenced

the bank to make improper loans to Thomas and business entities he controlled. Id. at

*1. After a four-week trial that wrapped up in October of 1996, the jury found both

defendants guilty on all counts. Id.

      Thomas, possibly in an effort to shelter assets from forfeiture, handed over ownership

and control of Jreck Subs to his son. Thereafter, Swartz took the company public using a

"reverse merger," which occurs when "the private operating company merges into the public

                                              -5-
      Case 5:16-cr-00264-DNH Document 259 Filed 01/07/21 Page 6 of 24




company, usually a shell company, and the public shell company survives the merger with

the private operating company's shareholders gaining a controlling interest in the voting

power and outstanding shares of capital stock of the public company and the private

operating company's management taking over the board of directors and management of the

public company." Lorne & Bryan, 11 Acquisitions & Mergers § 3:11.10.

       In textbook fashion, Swartz bought up a Colorado public shell company with no

operating assets and merged Jreck Subs, Inc., the private franchise company, into the empty

public shell. What emerged on the other side was a new public company named Jreck Subs

Group, Inc., with Swartz as its Chief Executive Officer and Director. Swartz headquartered

the new company in Heathrow, Florida, but kept operations, accounting, management, and

pretty much everything else in Watertown.

       Thereafter, Swartz renamed Jreck Subs Group, Inc. to Ultimate Franchise

Systems ("Ultimate Franchise"). The renamed company's business plan called for expansion

and in particular the acquisition of multiple additional franchise chains. Swartz hired

Corporate Relations Group ("CRG"), a stock promoter, to help him inflate the value of the

Ultimate Franchise stock, which gave him more leverage to finance these acquisitions.

       Between 1997 and 2000, Swartz used the company's inflated stock value in

combination with a series of promissory notes to buy up a string of additional restaurant

businesses, including a 75-store pizza chain in California, a 41-store sandwich chain in

Florida, a 43-store sandwich chain in North Carolina, and a restaurant chain with stores in

Tennessee, Alabama, Georgia, and Utah. Swartz orchestrated these transactions while

simultaneously misappropriating funds from Ultimate Franchise and concealing existing



                                              -6-
      Case 5:16-cr-00264-DNH Document 259 Filed 01/07/21 Page 7 of 24




debts from new investors. Swartz later divested several of these acquisitions into shell

companies using promissory notes that he later failed to pay.

      As a publicly traded company, Ultimate Franchise registered its shares with the U.S.

Securities and Exchange Commission ("SEC") and disclosed quarterly and annual financial

reports. Yet between tax years 1997 and 2004, the organization never reported an operating

profit and never paid income tax. In fact, after 2004 Swartz made the company "go dark," an

industry term for when an entity voluntarily de-registers itself with the SEC. Going dark

allowed Swartz to continue trading the Ultimate Franchise stock with only minimal disclosure

requirements.

      In 2002, Swartz formed Grace Ventures Group, Inc. ("Grace Ventures"), a Delaware

corporation, and then "sold" 80 percent of the Jreck Subs franchise to Grace Ventures for

approximately $1.996 million. Under the official terms of this deal, Ultimate Franchise

retained a 20 percent interest worth approximately $450,000. In total, then, this deal valued

the Asset at approximately $2.5 million. Swartz financed the $1.9 million with (1) a $1.3

million promissory note from Grace Ventures to Ultimate Franchise and (2) a purported

$696,000 cash payment raised from other sources.

      Swartz, in his capacity as CEO of Ultimate Franchise, later reported in SEC filings that

Ultimate Franchise forgave a substantial portion of the $1.3 million promissory note debt

owed by Grace Ventures. According to these filings, Grace Ventures became unable to fully

repay the note due to poorly explained "cash flow problems." By 2004, Ultimate Franchise

had actually written off the entire $1.3 million promissory note in exchange for a purported

one-time payment of $475,000 by Grace Ventures.



                                              -7-
      Case 5:16-cr-00264-DNH Document 259 Filed 01/07/21 Page 8 of 24




       Importantly, the 20 percent interest in Jreck Subs that Ultimate Franchise purportedly

retained as part of this deal with Grace Ventures was actually a sham. Instead, Swartz used

money fronted by other investors to acquire a full 100 percent of the Asset using a

promissory note from Grace Ventures (the company he created for this purpose) that he

never intended to pay in full. Indeed, Swartz admitted that he and Grace Ventures owned

100 percent of the Asset as a result of this sleight of hand, which netted Swartz full control at

a substantial discount. And because the Grace Ventures transaction inv olved 100 percent of

Jreck Subs, the entire Asset represented proceeds of Swartz's wire fraud scheme.

       In December 2005, Swartz added another layer of concealment over his ownership

and control of Jreck Subs by "assigning" his personal, 100 percent membership in Grace

Ventures to another entity, the Swartz Family Trust, in exchange for no consideration. This

sham transfer to the family's trust helped deter Swartz's unpaid creditors from going after the

Asset. Swartz later admitted, and multiple witnesses confirmed, that he used the Swartz

Family Trust and other nominee entities to disguise his ongoing control over the Asset.

       By January of 2009, many of Swartz's lenders and investors had grown suspicious or

distrustful of his ability to repay them. Some had threatened lawsuits; others had filed

them. In an effort to keep his Ponzi-like promissory note scheme going, Swartz sought to

bring in new money by striking a $1.5 million deal with Holding Capital Group, Inc. ("HCG"), a

private equity firm headquartered in New York City.

       Swartz restructured Jreck Subs in connection with this deal. First, Swartz created

three new entities under Delaware law: Jreck Holdings, LLC ("Jreck Holdings") and two

subsidiaries, Jreck Operating Company, LLC ("Jreck Operating LLC") and Jreck Franchising

Company, LLC ("Jreck Franchising LLC"). Next, the trustee of the Swartz Family Trust,

                                               -8-
      Case 5:16-cr-00264-DNH Document 259 Filed 01/07/21 Page 9 of 24




acting by virtue of Swartz's earlier "assignment" of his membership in Grace Ventures to the

family trust, contributed the Asset jointly held by Grace Ventures and, at least on paper,

Ultimate Franchise, "up" to the family trust, which then handed the consolidated Asset back

"down" to Jreck Holdings. This series of paper moves gave the holding company full

ownership of the Asset, with the ownership of the holding company itself split roughly 70/30

between the Swartz Family Trust and an HCG-affiliated entity.

       However, Swartz did not stop there. Instead, Jreck Holdings assigned the Asset to its

subsidiary, Jreck Operating LLC. And a few weeks after Swartz consummated his new deal

with the HCG investors, Jreck Operating LLC assigned the Asset back over to Jreck

Franchising LLC, the other subsidiary Delaware entity created by Swartz. With this

maneuvering completed, the Swartz Family Trust and HCG owned Jreck Holdings in a

roughly 70/30 split.

       The holding company, in turn, owned the two subsidiaries: the franchising company,

which appeared to own the Asset, and the operating company, which continued to develop

and hold corporate-owned Jreck sub shops. The final piece of the HCG deal involved a

$639,000 loan from HCG to Swartz reflected by three promissory notes secured by the

franchising company and the Asset.

       In October 2011, the HCG investors sued Swartz for failing to make payments on the

three promissory notes. HCG also threatened to seize the Asset if Swartz failed to pay. To

defeat this lawsuit, Swartz filed certificates of amendment renaming two of the Jreck entities,

changing Jreck Holdings to Focus Acquisitions, LLC ("Focus Acquisitions") and Jreck

Franchising LLC to Focus Franchising Company, LLC ("Focus Franchising LLC").



                                              -9-
     Case 5:16-cr-00264-DNH Document 259 Filed 01/07/21 Page 10 of 24




       Swartz also sought out new investors who could pay off and take over HCG's

stake. Individual WR, an attorney and one of Swartz's close friends, identified a client of his

known as Individual ESO. To make the buyout of HCG's stake work, Individual WR formed

Orienta Investors, LLC, a Florida entity with 50/50 split ownership between Individual WR

and Individual ESO. Individual WR, for his part, contributed only $1,000 to fund a 50 percent

stake in Orienta.

       However, Individual ESO funded his own 50 percent stake in the company with a

$1 million loan, money which Orienta used to pay off HCG's roughly 30 percent stake in

Jreck Holdings (now known as Focus Acquisitions). In exchange, HCG assigned the original

agreements and documentation from its 2009 deal with Swartz over to Orienta. Neither the

original documentation (from 2009) nor the purchase agreement between HCG and Orienta

(from 2012) reflected the name changes (from Jreck holdings/franchising to Focus

acquisitions/franchising) that Swartz executed in 2011.

       In March 2013, Swartz formed Focus Franchising, Inc. ("Focus Florida"), a Florida

nominee entity, with the help of another long-time associate, Individual AR, whom he named

as the sole officer and director. Between March 2013 and February 2015, Focus Florida

seemed to exist solely for the purpose of facilitating the diversion of money from the

Asset. For example, in June 2014, Individual WR, acting as a nominee for Swartz, opened a

bank account with JP Morgan in Florida under the company's name. Swartz then siphoned

off funds from the ongoing operations in Watertown to the newly created bank account in

Florida. During this time, Focus Franchising LLC (the Delaware entity, not this new Florida

entity) continued to hold the Asset.



                                             - 10 -
     Case 5:16-cr-00264-DNH Document 259 Filed 01/07/21 Page 11 of 24




      By early 2015, Swartz's scheming had become unsustainable. Multiple creditors had

secured judgments against him. A federal grand jury investigation was also underway. Even

so, Swartz made one final effort to throw everyone off the trail: he tried to take Jreck Subs

public a second time. First, Swartz moved the necessary pieces into place. His father-in-law

purchased Easy Organic Cookery, Inc., a public shell company, and renamed it New York

Sub Company. Then, in late February, Focus Acquisitions and Focus Franchising LLC, the

two Delaware entities, executed an agreement with Focus Florida. Under the agreement, the

Delaware franchising company transferred the Asset to the Florida company in exchange for

all of the Florida company's stock. This gave Focus Florida nominal ownership of the Asset.

      Next, in May 2015, Swartz executed another reverse merger using New York Sub

Company, the public shell company his father-in-law had bought up for this purpose. This

time, Focus Acquisitions contributed Focus Florida to the shell company in exchange for all

the shell company's stock. According to SEC filings and other documents filed in connection

with this transaction, Focus Florida owned the Jreck franchise contract rights, Focus Florida

was a wholly owned subsidiary of New York Sub Company (the newly public shell company),

and Focus Acquisitions owned all of New York Sub Company's stock. Ownership of Focus

Acquisitions remained split roughly 70/30 between the Swartz Family Trust and Orienta.

      This last-ditch maneuvering proved unsuccessful. The Government's developing

criminal case prevented any publicly traded shares in New York Sub Company from being

sold. And after Swartz entered his guilty plea, Focus Acquisitions and New York Sub

Company unwound the public offering, which returned nominal control of the Asset to Focus

Florida. Clear title to the Asset has since been sold through the interlocutory sale authorized

by the Court on August 9, 2019. Swartz, 391 F. Supp. 3d at 216-17.

                                             - 11 -
      Case 5:16-cr-00264-DNH Document 259 Filed 01/07/21 Page 12 of 24




III. LEGAL STANDARD

       "Section 853 and Federal Rule of Criminal Procedure 32.2 create a two-stage

procedural framework for completing a forfeiture." United States v. Wolf, 375 F. Supp. 3d

428, 435 (S.D.N.Y. 2019). First, the court must "adjudicate the government's interest

vis-a-vis the defendant 'without regard to any third party's interest in the property.'" United

States v. Daugerdas, 892 F.3d 545, 549 (2d Cir. 2018) (quoting Criminal Rule 32.2(b)(2)(A));

see also 21 U.S.C. § 853(k) (prohibiting third parties from intervening in the initial forfeiture

proceedings). Second, "before entering a final order of forfeiture, the court [must] resolve[ ]

any third-party petitioner's interests vis-a-vis the defendant." Daugerdas, 892 F.3d at 549

(quoting 21 U.S.C. § 853(n)(6)(A)).

       At the second step, "any person, other than the defendant, asserting a legal interest in

property which has been ordered forfeited to the United States pursuant to this section

may . . . petition the court for a hearing to adjudicate the validity of his alleged interest in the

property." 21 U.S.C. § 853(n); see also United States v. Chowaiki, 369 F. Supp. 3d 565, 572

(S.D.N.Y. 2019) ("Third parties claiming an interest in forfeited property may file petitions

requesting a hearing.").

       Importantly, however, "third-party petitions cannot challenge the predicate finding that

the Government's interest in the property is superior to the defendant's; they are limited to

arguing that the third party's interest trumps the Government's." Chowaiki, 369 F. Supp. 3d

565, 572 (S.D.N.Y. 2019); see also United States v. Andrews, 530 F.3d 1232, 1236-37 (10th

Cir. 2008) ("[A] third party has no right to challenge the preliminary order's finding of

forfeitability; rather the third party is given an opportunity during the ancillary proceeding to

assert any ownership interest that would require amendment of the order.").

                                                - 12 -
      Case 5:16-cr-00264-DNH Document 259 Filed 01/07/21 Page 13 of 24




       To prevail, "the petitioner must first establish his standing to challenge the forfeiture

order by demonstrating a 'legal interest' in the forfeited property under § 853(n)(2)." United

States v. Watts, 786 F.3d 152, 160 (2d Cir. 2015). "The petitioner must then prove his

entitlement to relief on the merits by establishing, through a preponderance of the evidence,

one of two superior claims to the property under § 853(n)(6)." Id.

       Under § 853(n)(6), a claimant must establish that it "(1) had superior title to the

defendant at the time of the act giving rise to forfeiture or (2) was a bona fide purchaser for

value of the property and 'was at the time of the purchase without cause to believe that the

property was subject to forfeiture.'" Chowaiki, 369 F. Supp. 3d at 572 (quoting 21

U.S.C. § 853(n)(6)(A), (B)). "The former provision applies to third parties who had an interest

in property before the subject crime was committed (and so before the government's interest

vested); the latter applies to third parties who innocently acquire property after the crime." Id.

       These are the only two circumstances under which a court can modify a criminal

forfeiture order. Swartz, 391 F. Supp. 3d at 210; see also United States v. Monea Family

Trust I, 626 F.3d 271, 277 (6th Cir. 2010) ("[A] district court can amend an order of forfeiture

in only two circumstances."); United States v. Hooper, 229 F.3d 818, 822 (9th Cir. 2000)

(declining "to create other categories of transferee interests that are protected from forfeiture"

in light of the statute's "clear direction").

IV. DISCUSSION

       On September 23, 2016, the Court entered a preliminary order directing the forfeiture

of "any and all interests" Swartz held in the Jreck Subs franchise, including the franchise

rights, trademarks, and other brand-related intellectual property. Dkt. No. 9. An amended

preliminary order of forfeiture entered after sentencing added a money judgment

                                                - 13 -
      Case 5:16-cr-00264-DNH Document 259 Filed 01/07/21 Page 14 of 24




for $12,535,400. Dkt. No. 66. Thereafter, Orienta timely filed a § 853(n) petition in which it

asserted (1) a 35 percent equity ownership interest in Focus Acquisitions, LLC; and (2) a

security interest in debt based on certain loans and security agreements that Orienta

extended to Swartz and his nominee entities.4 Dkt. Nos. 35, 43.

       "The filing of a § 853(n) petition by a third-party claimant initiates an ancillary

proceeding that 'closely resembles a civil action.'" Swartz, 391 F. Supp. 3d at 209 (quoting

Pacheco v. Serendensky, 393 F.3d 348, 352 (2d Cir. 2004)). The petition, which is sworn

and must be signed by the petitioner, must also "set forth the nature and circumstances of

the petitioner's acquisition of the right, title, or interest in the property, the time and

circumstances of the petitioner's acquisition of the right, title, or interest in the property, any

additional facts supporting the petitioner's claim, and the relief sought." § 853(n)(3).

       A. The Government's Motion to Dismiss

       The Government contends that Orienta's petition must be dismissed because it fails

to: (1) identify an interest in the Asset that is superior to the Goverment's own interest, which

vested as early as 2002 when Swartz consummated the Grace Ventures transaction;

(2) allege that Orienta is a bona fide purchaser for value without cause to believe the Asset

was subject to forfeiture; and (3) establish standing for purposes of the 35 percent equity

interest because Orienta does not allege a direct interest in the Asset. Dkt. No. 248.

       In opposition, Orienta argues that its petition adequately alleges that it is an innocent

victim of Swartz's misconduct. Dkt. No. 253. Orienta claims that it conducted an

arm's-length business transaction when it acquired its interest in the Asset and at the time


          4
            Orienta filed a second petition in which it addressed claims made by other petitioners whose claims
  have since been dismissed. Dkt. No. 83.

                                                    - 14 -
      Case 5:16-cr-00264-DNH Document 259 Filed 01/07/21 Page 15 of 24




had no reason to know of Swartz's misdeeds. Orienta acknowledges that its petition did not

use certain words or phrases like "bona fide purchaser," but insists that liberal federal

pleading standards do not require such strict adherence to form at this early stage of the

proceedings. Orienta also recounts how the Government initially withdrew its motion to

dismiss and sought discovery into Orienta's claim, complaining at length that the

Government's renewed request for dismissal is inequitable and prejudicial.

       In reply, the Government reiterates its position that Orienta has failed to comply with

the pleading requirements that apply in the forfeiture context. Dkt. No. 255. The

Government also emphasizes that Orienta's alleged equity stake is in Focus Acquisitions,

LLC, a holding company, not in the Asset itself. According to the Government, this kind of

indirect legal interest is insufficient to establish standing to contest forfeiture of the Asset.

       Under Criminal Rule 32.2, "the court may, on motion, dismiss the petition for lack of

standing, for failure to state a claim, or for any other lawful reason." FED. R. CRIM. P.

32.2(c)(1). "[A] motion to dismiss a third-party petition in a forfeiture proceeding prior to

discovery or a hearing should be treated like a motion to dismiss a civil complaint under

Federal Rule of Civil Procedure 12(b)." Chowaiki, 369 F. Supp. 3d at 572 (quoting Pacheco,

393 F.3d at 352). "To survive a motion to dismiss, the petition need only state enough facts

to state a claim to relief that is plausible on its face." Watts, 786 F.3d at 161 (cleaned

up). "The factual allegations set forth in the petition are assumed to be true; the legal

conclusions are not." Chowaiki, 369 F. Supp. 3d at 572.




                                                - 15 -
     Case 5:16-cr-00264-DNH Document 259 Filed 01/07/21 Page 16 of 24




       1. Superior Interest under § 853(n)(6)(A)

       To prevail under § 853(n)(6)(A), a petitioner must establish, by a preponderance of the

evidence, that:

                the petitioner has a legal right, title, or interest in the property, and
                such right, title, or interest renders the order of forfeiture invalid in
                whole or in part because the right, title, or interest was vested in the
                petitioner rather than the defendant or was superior to any right, title,
                or interest of the defendant at the time of the commission of the acts
                which gave rise to the forfeiture of the property under this section.

21 U.S.C. § 853(n)(6)(A).

       The Government argues that Orienta has not even pleaded a superior interest under

this prong of the statute. Gov't Mem., Dkt. No. 248 at 19. 5 As the Government explains,

Orienta's petition alleges two interests that vested on or after May 9, 2012, when Orienta

bought out HCG's stake. Id. The Government notes that Orienta's prior opposition to the

Government's now-withdrawn motion to dismiss argued, apparently in the alternative, that

Orienta's interests may have vested as early as January 2009, the date on which HCG

executed a deal with Swartz.6 Id. at 21. In either case, the Government contends that those

dates are well after the "acts which gave rise to the forfeiture of the property." Id. at 19.

       As an initial matter, Orienta's current opposition memorandum barely includes any

argument at all in support of a claim under § 853(n)(6)(A)'s "superior title" prong. See

generally Orienta Opp'n, Dkt. No. 253. The petition does include some conclusory language

about interests that are "superior" to the Government's own, but the actual facts alleged in

Orienta's operative petition would only support a claim based on interests acquired on or

          5
              Pagination corresponds to CM/ECF.
          6
            The Government correctly notes that this January 2009 vesting argument is not actually alleged in
  Orienta's petition.

                                                    - 16 -
     Case 5:16-cr-00264-DNH Document 259 Filed 01/07/21 Page 17 of 24




after May 9, 2012. Petition, Dkt. No. 43 ¶ 3. In any event, whether measured from May 9,

2012 (as actually alleged in the petition) or from some time in January 2009 (as claimed in

the earlier opposition), any claim asserted by Orienta based on § 853(n)(6)(A)'s "superior

interest" prong fails as a matter of law.

       "Subsection 853(n)(6)(A) works hand in hand with the 'relation-back' doctrine

embodied in § 853(c), which provides that all property subject to forfeiture based on a

criminal offense 'vests in the United States upon the commission of the [offense].'" Watts,

786 F.3d at 166 (quoting 21 U.S.C. § 853(c)). Thus, "[b]ecause forfeitable property vests in

the government immediately upon the commission of a criminal act, a third party may prevail

under § 853(n)(6)(A) only by establishing that he had a legal interest in the forfeited property

before the underlying crime was committed—that is, before the government's interest

vested." Id. (cleaned up).

       The definition of "proceeds" in the statute is also deliberately expansive, sweeping in

all "property of any kind obtained directly or indirectly, as a result of the commission of the

offense giving rise to forfeiture, and any property traceable thereto, and is not limited to the

net gain or profit realized from the offense." 18 U.S.C. § 981(a)(2)(A). As the Seventh

Circuit has explained, "[t]he plain language of section 981(a)(1)(C) along with the expansive

definition of 'proceeds' indicates that the statute contem plates the forfeiture of property other

than the amounts alleged in the count(s) of conviction." United States v. Venturella, 585

F.3d 1013, 1017 (7th Cir. 2009); see also United States v. Lo, 839 F.3d 777, 793 (9th Cir.

2016) ("The language of the forfeiture statute broadly makes forfeitable any property,

obtained by the defendant directly or indirectly, as a result of the commission of a mail fraud

or wire fraud offense.").

                                               - 17 -
     Case 5:16-cr-00264-DNH Document 259 Filed 01/07/21 Page 18 of 24




       In Swartz, this Court concluded that "[v]arious admissions made by Swartz as part of

his plea agreement conclusively establish that the 2002 formation of Grace Ventures and its

subsequent acquisition of the Asset using money from other investors and a promissory note

that [Swartz] later manipulated into a total write off were part and parcel of the wire fraud

itself. But for this fraudulent transfer to Grace Ventures, Swartz would not have obtained full

control of the Asset at that time." 391 F. Supp. 3d at 212-13. Because the Gov ernment's

interest vested in 2002 when the Asset became proceeds of Swartz's fraudulent scheme,

Orienta's claim of a "superior interest" based on transactions in 2009 and/or 2012.

       Even assuming there was some lingering doubt about whether the Government's

interest vested as a result of the fraudulent/sham Grace Ventures transaction in 2002, the

relevant count of conviction and Swartz's accompanying admissions in his criminal case

establish that his wire fraud scheme began by at least 2005. See Gov't Mem. at 23; see also

Gov't Reply, Dkt. No. 255 at 7 & n.2.

       As the Government notes, "Swartz admitted that from in or about 2005 through in or

about September 2015, he used promissory notes to obtain money and property from

lenders and investors, [and] executed a scheme and plan to defraud lenders and investors in

his food and restaurant franchises and concepts by means of false and fraudulent pretenses,

representations, and promises." Gov't Mem. at 9 (citing Dkt. No. 3 ¶ 5).

       Ordinarily, consideration of this kind of extraneous evidence; i.e., matters outside the

pleadings, would be beyond the scope of a 12(b) motion to dismiss. However, this is not just

a motion to dismiss in an ordinary civil case. The applicable forfeiture statute makes clear

that, if necessary, a petitioner's claim to an interest in forfeitable property can proceed all the

way through discovery and to an evidentiary hearing. 21 U.S.C. § 853(n)(5). But as the

                                               - 18 -
     Case 5:16-cr-00264-DNH Document 259 Filed 01/07/21 Page 19 of 24




Second Circuit has observed, in the forfeiture context it would be absurd to require the

Government "to reintroduce at a post-trial hearing potentially large portions of its case from

the guilt phase of the defendant's trial to a judge or jury that has already seen and

considered the relevant evidence." United States v. Capoccia, 503 F.3d 103, 109 (2d Cir.

2007).

         To that end, the applicable forfeiture statute specifically directs the Court to consider

the underlying criminal record. 21 U.S.C. § 853(n)(5) ("In addition to testimony and evidence

presented at the hearing, the court shall consider the relevant portions of the record of the

criminal case which resulted in the order of forfeiture."). Of course, if a review of that record

gave rise to a genuine conflict with the facts alleged in a § 853(n) claimant's petition—for

instance, if Orienta's petition had alleged that it acquired an interest in the Asset before the

2002 Grace Ventures transaction—then discovery and/or a hearing would be necessary.

         However, Orienta's petition does not make the kind of allegations that would require

further proceedings. Instead, in its opposition Orienta claims to have alleged "superior title"

by virtue of a constructive trust. See Orienta Opp'n at 24. But even assuming this

constructive trust theory was sufficiently alleged in the operative petition, Orienta cannot

show that any of its own funds (which came into play in 2012, or at best, in 2009 when HCG

executed its own deal) are traceable to the 2002 or 2005 transactions. See Gov't Reply, Dkt.

No. 255, 8-11.

         In sum, because the underlying record makes clear that the Asset became proceeds

of Swartz's criminal scheme to defraud by at least 2005, Orienta's petition alleging a

later-acquired interest—whether it vested in 2009 or 2012—necessarily fails. See, e.g.,

United States v. Eldick, 223 F. App'x 837, 840 (11th Cir. 2007) ("In order to have a superior

                                                - 19 -
      Case 5:16-cr-00264-DNH Document 259 Filed 01/07/21 Page 20 of 24




interest [under § 853(n)(6)(A)] the claimant must have had a legal right, title, or interest in the

forfeitable properties that preceded the commission of the crime that gave rise to the

forfeiture of that property."). Accordingly, Orienta has not plausibly alleged a superior

interest in the Asset under § 853(n)(6)(A).

       2. Bona Fide Purchaser under § 853(n)(6)(B)

       To prevail under § 853(n)(6)(B), a petitioner must establish, by a preponderance of the

evidence, that:

              the petitioner is a bona fide purchaser for value of the right, title, or
              interest in the property and was at the time of purchase reasonably
              without cause to believe that the property was subject to forfeiture
              under this section.

21 U.S.C. § 853(n)(6)(B).

       The Government argues that Orienta's petition fails to allege that it was a bona fide

purchaser for value without cause to believe the property was subject to forfeiture. Gov't

Mem. at 24. As the Government explains, Orienta's petition does not include any citation to

the § 853(n)(6)(B) prong of the statute or the kind of allegations that would support a claim

that it was a "bona fide purchaser." Id. at 24-25. In the alternative, the Government argues

that Orienta does not have standing to assert its 35 percent equity interest because it is

"merely a shareholder at least two corporate levels removed from any legal interest in the

Asset." Id. at 26.

       Orienta responds that its petition includes a more general citation to the relevant

forfeiture statute (i.e., to 21 U.S.C. § 853) which, in Orienta's view, is sufficient for now to

plausibly allege its claim. Orienta Opp'n at 19. Orienta contends that it has stated a " bona

fide purchaser" claim under § 853(n)(6)(B) because "it alleges over and again and even


                                                - 20 -
      Case 5:16-cr-00264-DNH Document 259 Filed 01/07/21 Page 21 of 24




provides documentary evidence that it purchased an interest in the Asset f or value, and that

it had no reason to believe the Asset was connected to criminal activity." Id. According to

Orienta, the liberal pleading standard borrowed from the civil procedure context absolves it of

any obligation to "cite the relevant statutory provision or [use] particular words to sufficiently

allege a claim." Id. at 20.

       Upon review, the Government has the better of this argument. As an initial matter,

Orienta fails to acknowledge the tension between Rule 12(b)'s general plausibility

requirement and the "strict pleading requirements set forth in § 853(n)(3)." Swartz, 391 F.

Supp. 3d at 213. W hile it is true that a motion to dismiss a third-party petition is treated like a

motion to dismiss a civil complaint under Rule 12(b), it does not necessarily follow that

a § 853(n) petition's form or substance is governed by reference to the other rules of civil

procedure, such as Rule 8(a)'s fairly lenient requirement that a pleading need only contain a

"short and plain statement of the claim."

       Instead, a § 853(n) petition is subject to the m ore detailed pleading obligations found

in the forfeiture statute, which require a petitioner to "set forth the nature and extent of the

petitioner's right, title, or interest in the property, the time and circumstances of the

petitioner's acquisition of the right, title, or interest in the property, any additional facts

supporting the petitioner's claim, and the relief sought." 21 U.S.C. § 853(n)(3).

       These are "not simply technical requirements, but are construed strictly to discourage

false or frivolous claims." United States v. Ceballos–Lepe, 977 F. Supp. 2d 1085, 1088 (D.

Utah 2013); see also United States v. Burge, 829 F. Supp. 2d 664, 667 (C.D. Ill. 2011)

("Federal courts require strict compliance with the pleading requirements of § 853(n)(3),

primarily because there is a substantial danger of false claims in forfeiture proceedings.").

                                                 - 21 -
     Case 5:16-cr-00264-DNH Document 259 Filed 01/07/21 Page 22 of 24




       A review of Orienta's petition shows that it repeatedly cites to the "superior interest"

prong of the statute. Petition, Dkt. No. 43 at 9, 11 (citing 21 U.S.C. § 853(n)(6)(A)). And

although Orienta does claim that it is a "victim of defendant Christopher Swartz['s] fraudulent

conduct," id. at 9, its petition also discusses the "relation-back doctrine," a concept applicable

only in the context of a "superior interest" claim under § 853(n)(6)(A), id. at 12.

       In other words, Orienta's petition does not actually allege a distinct "bona fide

purchaser" claim. In reaching that conclusion, the Court rejects Orienta's assertion that

merely claiming to be an "innocent victim" of Swartz's misconduct somehow satisfies the

more specific requirement in § 853(n) that obligates a petitioner to allege it "was at the time

of purchase reasonably without cause to believe that the property was subject to forfeiture

under this section." 21 U.S.C. § 853(n)(6)(B). After all, every third-party claimant seeking to

recover against forfeitable property in a criminal proceeding is going to proclaim innocence

and/or victimhood. Cf. United States v. Jimerson, 5 F.3d 1453, 1455 (11th Cir. 1993)

(holding that under § 853(n) "alleged innocence, standing alone, cannot defeat the

Government's interest in criminally forfeited property").

       To discourage false or frivolous claims to property subject to forfeiture, federal courts

have repeatedly concluded that § 853(n) requires a petitioner to plead their claim with a

reasonable degree of specificity. For instance, courts have dismissed a claimant's petition

for failure to specify whether the claim was grounded in the "superior interest" prong

of § 853(n)(6)(A) or the "bona fide purchaser" prong of § 853(n)(6)(B). United States v.

Salkey, 2016 WL 3766308, at *3 (E.D. Va. July 11, 2016) ("The instant amended petition

does not identify under which ground of 21 U.S.C. § 853(n)(6) relief is sought and fails to

satisfy the bulk of the remaining pleading requirements set forth in 21 U.S.C. § 853(n)(3).").

                                               - 22 -
     Case 5:16-cr-00264-DNH Document 259 Filed 01/07/21 Page 23 of 24




       As relevant here, courts have also refused to consider both prongs of § 853(n)(6)

when a claimant's petition only referenced one prong or the other. United States v. Espada,

128 F. Supp. 3d 555, 561 n.4 (E.D.N.Y. 2015) (declining to consider "bona fide purchaser"

claim where petition alleged only a "superior interest" claim); see also United States v.

Soreide, 461 F.3d 1351, 1355 (11th Cir. 2006) (denying relief to a claimant who alleged a

"bona fide purchaser" claim in the § 853(n) petition but attempted to assert a "superior

interest" claim in subsequent ancillary proceedings); United States v. Watson, 549 F. Supp.

2d 961, 964 (W.D. Mich. 2008) ("Contrary to [claimant's] contention, [the] verified petition

does not assert that [claimant] is a ["bona fide purchaser"] or reference 21 U.S.C. §

853(n)(6)(B).").

       Further, unlike an ordinary civil proceeding in which amendments to pleadings are

generally freely given, FED. R. CIV. P. 15(a)(2), the 30-day time period in which to file a

third-party petition under § 853(n)(2) is ordinarily strictly construed. United States v. Lamid,

663 F. App'x 319, 325 (5th Cir. 2016) (per curiam) (affirming trial court's denial of leave to

amend a § 853(n) petition); United States v. Strube, 58 F. Supp. 2d 576, 585 (M.D. Pa. 1999)

(rejecting petitioner's theory of a constructive trust because it was not asserted in the 30-day

window set forth in § 853(n)(2)). In short, the petition does not alleg e a "bona fide purchaser"

claim under § 853(n)(6)(B).7




          7
            Even if the Court were inclined to consider Orienta's "bona fide purchaser" claim, the 35 percent
  equity ownership component of its claim would be subject to dismissal because Orienta, by its own
  admission, "is merely a shareholder at least two corporate levels removed from any legal interest in the
  Asset." Gov't Mem. at 26.

                                                     - 23 -
        Case 5:16-cr-00264-DNH Document 259 Filed 01/07/21 Page 24 of 24




V. CONCLUSION

         Because of the substantial danger of false or frivolous claims in forfeiture proceedings,

the relevant statute obligates petitioners to lay their cards on the table early in the claim

process by, inter alia, following the pleading standard of § 853(n)(3) and by being reasonably

specific about the type of relief sought. A claimant cannot resort to Rule 12(b) case law to

get around this statutory requirement. Orienta—in a counseled filing—chose not to allege a

"bona fide purchaser" claim. Instead, Orienta chose to plead only a "superior interest" claim,

a conscious decision evidenced by Orienta's repeated, specific references to § 853(n)(6)(A).

         Therefore, it is

         ORDERED that

         1. The Government's motion to dismiss is GRANTED; and

         2. The Clerk of the Court is directed to terminate any pending motions and close the

file.

         IT IS SO ORDERED.




Dated: January 7, 2021
       Utica, New York.




                                               - 24 -
